ao tN BHO AN Sf

Go o

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cr-00491-H Document 113 Filed 06/21/21 PagelD.280 Page 1 of 2

UNITECL STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, | Criminal No 19-CR-0491-H
Plaintiff, CONSENT TO RULE 11 PLEA
IN A FELONY CASE BEFORE
V UNITED STATES MAGISTRATE
' JUDGE
Burtson
Defendant

 

I have been advised by my attorney and by the
United States Magistrate Judge of my right to enter my
plea in this case before a United States District
Judge I hereby declare my intention to enter a plea
of guilty in the above case, and I request and consent
to have my plea taken by a United States Magistrate
Judge pursuant to Rule 11 of the Federal Rules of
Criminal Frocedure

I understand that if my plea of guilty is taken by
the United States Magistrate Judge, and the Magistrate
Judge reccmmends that the plea be accepted, the
assigned United States District Judge will then decide

whether tc accept or reject any plea agreement I may

 
ao tN BHO AN Sf

Go o

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cr-00491-H Document 113 Filed 06/21/21 PagelD.281 Page 2 of 2

have with the United States and will adjudicate guilt
and impose sentence

I further understand that any objections to the
Magistrate Judge's findings and recommendation must be

filed within 14 days of the entry of my guilty plea

Dated 6/4/2021 (

 

Cefendant

Dated 6/4/21

 

Attorney~for Defendant

The United States Attorney consents to have the
plea in this case taken by a United States Magistrate

Judge pursuant to Criminal Local Rule 11 1

Digitally signed by
CARLOS ARGUELLO
Date: 2021.06.18
11:18:07 -07°00°
Adobe Acrobat

 

Dated June 17, 2021 Carbee Arguclle — siwsx0n
Assistant’United States
Attorney
Carlos Arguello

 
